         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                             )
JHC                                          )
By his father and next friend:               )
JOHN HARRISON CLARKE,                        )
                                             )
               Plaintiff,                    )
       v.                                    )    Civil Action No. 20-cv-01761(CRC)
                                             )
DISTRICT OF COLUMBIA, et al.                 )
                                             )
               Defendants.                   )
__________________________________________)


                        THE DISTRICT OF COLUMBIA DEFENDANTS’
                       MOTION TO DISMISS THE AMENDED COMPLAINT


       The District of Columbia and the individual Defendants, Richard Trogisch, former

Principal of School Without Walls at Francis Stevens, Assistant Principal Silean Eaves, and

teacher Naelis Ervin, move the Court to dismiss the Amended Complaint in its entirety under

Fed. R. Civ. P. 12(b)(6) because: (1) Plaintiff does not have Article III standing to bring this

lawsuit; (2) he has failed to set forth a claim for municipal liability; (3) the individual defendants

are entitled to qualified immunity; (4) his allegations fail to state a claim for civil conspiracy; and

(5) the void for vagueness doctrine has no application to the declaratory judgment Plaintiff seeks

because there is no statute or regulation at issue. Thus, the Court should dismiss the Amended

Complaint in its entirety.

       The grounds for this motion are more fully set forth in the accompanying memorandum

of points and authorities. Defendants also attach a proposed order for the Court’s consideration.

                                               Respectfully submitted,

                                               KARL A. RACINE
                                               Attorney General for the District of Columbia

                                                  1
Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 2 of 17




                            CHAD COPELAND
                            Deputy Attorney General
                            Civil Litigation Division


                            /s/ Michael Addo
                            MICHAEL ADDO [1008971]
                            Chief, Civil Litigation Division Section IV

                            /s/Martha J. Mullen
                            MARTHA J. MULLEN [419036]
                            Senior Assistant Attorney General
                            (202) 724-6612 direct
                            martha.mullen@dc.gov

                            /s/Akua D. Coppock
                            AKUA D. COPPOCK [1032665]
                            Assistant Attorney General
                            Office of the Attorney General
                            400 Sixth Street, NW
                            Washington, D.C. 20001
                            Direct: (202) 724-6522
                            Fax: (202) 730-1888
                            E-mail: akua.coppock@dc.gov

                            Counsel for the District of Columbia Defendants




                               2
         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 3 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                             )
JHC                                          )
By his father and next friend:               )
JOHN HARRISON CLARKE                         )
                                             )
               Plaintiff,                    )
       v.                                    )    Civil Action No. 20-cv-01761(CRC)
                                             )
DISTRICT OF COLUMBIA, et al.                 )
                                             )
               Defendants.                   )
__________________________________________)

                    MEMORANDUM OF POINTS AND AUTHORITIES IN
                 SUPPORT OF THE DISTRICT OF COLUMBIA DEFENDANTS’
                    MOTION TO DISMISS THE AMENDED COMPLAINT

                                       NATURE OF THE CASE

       John Harrison Clarke brings this 42 U.S.C. §1983 action on behalf of his minor son JHC,

claiming that the District of Columbia (the District), Richard Trogisch, former Principal of

School Without Walls at Francis Stevens and Assistant Principal Silean Eaves in conjunction

with the District of Columbia Public Schools (DCPS) Comprehensive Alternative Resolution and

Equity Team’s (CARE) investigation, violated his son’s rights under the First, Fifth, and

Fourteenth Amendments1 (Counts I-II). Count III alleges that Defendants Trogisch, Eaves and

Ervin, conspired to cover-up Defendant Ervin’s misconduct by falsely charging Plaintiff’s son

JHC with making racist comments. In Count IV, Plaintiff seeks a “declaratory judgment or




1
         The District of Columbia is a political entity created by the federal government, and thus
it is subject to the restrictions of the Fifth Amendment, not the Fourteenth Amendment. Property
v. Dist. Of Columbia, 948 F.2d 1327, 1330 n.5 (D.C. Cir. 1991) (citing Bolling v. Sharpe, 347
U.S. 497, 499 (1954)). Accordingly, the Court should dismiss with prejudice JHC’s claims
brought under the Fourteenth Amendment.
                                                 3
         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 4 of 17




Findings of Fact and Conclusions of Law, determining which of DCPS's Findings of Fact are

void for vagueness.”

       As discussed below, the Court should dismiss the Amended Complaint in its entirety

under Fed. R. Civ. P. 12(b)(6), because (1) Plaintiff does not have Article III standing to bring

this lawsuit; (2) he has failed to set forth a claim for municipal liability; (3) Defendants Trogisch

and Eaves are entitled to qualified immunity; (4) he has failed to state a claim for civil

conspiracy; and (5) the void for vagueness doctrine has no application to the declaratory

judgment Plaintiff seeks because there is no statute or regulation at issue.

                                       STANDARD OF REVIEW

       “[A] complaint must present a claim upon which relief can be granted by the

court.” Williams v. Moore, 899 F. Supp. 711, 712 (D.D.C. 1995) (quoting Henthorn v. Department

of the Navy, 29 F.3d 682, 684 (D.C. Cir. 1994)). This pleading standard “does not require ‘detailed

factual allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atlantic Corp. v. Twombly,

500 U.S. 544, 555 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at

555). “Nor does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557) (alteration marks omitted).

       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S at 555. The

Supreme Court has set forth a two-pronged test to determine whether a complaint’s factual

allegations meet this standard. Iqbal, 556 U.S. at 678-79. First, the court should “identify[]



                                                  4
         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 5 of 17




pleadings that, because they are no more than conclusions, are not entitled to the assumption of

truth.” Id. at 679. Next, once a court has determined that the plaintiff has asserted “well-pleaded

factual allegations,” it “should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief.” Id. at 679. For a complaint to be facially plausible, its factual

allegations must support “the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678 (internal quotation marks and citations omitted). The complaint’s factual

allegations “must produce an inference of liability strong enough to nudge the plaintiff’s claims

across the line from conceivable to plausible.” Id. at 680 (internal quotation marks and citations

omitted).

        Applying these standards to this case, the Court should dismiss Plaintiff’s Amended

Complaint in its entirety.

                                              BACKGROUND

        On February 4, 2020, Defendant Ervin instructed her theatre students to participate in a

skit aimed at analyzing “how different groups of people are presented in the media.” Am. Compl.

¶ 48. While doing so Ervin gave student DE, a scarf to wear which he put on over his blue shirt.

JHC joked to DE, “You look very woke.” Am. Compl. ¶10. Ervin thought JHC’s use of the

word “woke,” was a racist slur. Am. Compl. ¶11. “She berated JHC, screaming . . . what makes

you think it's okay to say what you said to DE? Was it because he was sitting next to two black

people?” JHC replied “No.” Id. Ervin’s angry reaction ended with her saying, “Racist rhetoric

will not be tolerated!” Id.

        On February 6, a substitute teacher in Ervin's class had the children play the game

“telephone.” Am. Compl. ¶12. Although not described in the Amended Complaint, it is

presumed that this game was played to show that what is said by one person, when repeated by

another, and then another, etc., can sometimes become distorted. Here, what was initially said
                                                   5
         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 6 of 17




and by whom is not clear but whatever was said “morphed into DE is woke.” Id. A group of

three girls thought this was very funny and were jumping around and laughing in front of JHC

and other students, which prompted ES, not JHC to joke that the girls “were jumping around like

monkeys.” Am. Compl. ¶ 20.

       Later, that same day, while JHC was walking in the hallway, Ervin pulled him aside and

asked him and the other eighth graders present what had happened earlier with the substitute

teacher. After being told, Ervin said that if something like that happened again she would "give

everyone zeros for the rest of the advisory,” and, while looking at JHC and classmates EZ and

ES, said that if she heard any similar statements or comments she would “call the police for hate

speech,” and record the incident in the students’ “permanent records.” Am. Compl. ¶13.

       Ervin said to ES that she was extremely disappointed for letting his classmates “say racist

things.” She continued, “You can't let them do that. I'm doing this because you're a brown,

black body,” and “Next time I will slap the [sic] sense into you” She continued, "Don't even try

to do anything because I know the DCPS handbook inside and out.” When ES rolled his eyes,

Ervin said, "Don't roll your eyes at me ever again or I will knock your teeth out.” Am. Compl. ¶

14.

       EZ reported that Ervin “jumps straight to conclusion and portrays something that was not

intended to be hate speech a form of hate speech.” Am. Compl. ¶18. Ervin “will randomly have

outbursts in the classroom, which [are] aggressive” towards students she thinks are racist. Am.

Compl. ¶ ¶ 19-20. And that she makes students “very uncomfortable . . . . Many students in this

class have felt harassed,” and “many students feel threatened to come to class.” Id. EZ

complained that Ervin “threatened to break his fingers, saying, if you draw another picture like

that [historical figures depicted with large ears], I'll make sure you'll never hold a pencil again.”



                                                  6
         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 7 of 17




Id. Ervin also said she would "file a police report for hate crimes," and “drop[] all students'

grades to an F for anger towards certain students.” Id.

       On February 6, 2020, students EZ, JHC and ES went to the principal’s office after school

to complain about Ervin’s conduct. Principal Trogisch told them to put their complaints in

writing, which they submitted in the morning on February 7, 2020. Am. Compl. ¶17. “The facts

recounted in JHC's submission corroborated EZ's and ES's reports of the threats, except that JHC

included an instance of when [] Ervin [] threatened to stab another student, not JHC, with

scissors while making a stabbing motion.” Am. Compl. ¶ 25.

       I.      The Investigation of JHC’s Alleged Racial Slurs and Comments.

       On February 7, 2020, before questioning JHC, Trogisch called JHC’s father telling him

that the allegations against JHC and those against Ervin would be looked at in separate

investigations. Am. Compl. ¶ 29. There is no allegation that Plaintiff told Trogisch that he

should not question his son unless he was present or at the very least that he should be present

via telephone conferencing. At the first meeting Trogisch “read from an email that had been sent

to him the previous evening by the parent of one of J.H.C.'s classmates . . . [That student

reported] that J.H.C. says [the N word] all the time, says that slavery is the best thing that ever

happened to this country, that it should be brought back, and says his black classmates look like

monkeys.” Am. Compl. ¶ 29. When asked if Trogisch had corroboration, he said, “Not yet.” Id.

       When questioned: JHC said he used the word “woke” to describe DE, but denied that he

meant it as a racial slur; (2) he denied saying that three African American girls looked or acted

like monkeys, which student JS had already admitted saying; (3) he denied using the N-word; (4)

championing slavery; (5) championing Trayvon Martin's death,; and (6) opposing Black History

Month. Am. Compl. ¶ 36. The interview lasted about one hour. Id.



                                                  7
         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 8 of 17




       CARE’s investigation found that its information was “valid and reliable,” but

concluded that the purported “racial slurs were not consistent or pervasive enough to

constitute a civil rights violation,” and that “DCPS will implement a progressive discipline

approach, if (JHC) does it again.” Am. Compl. ¶ 46. In addition, ten hours of counseling

was recommended for JHC but that the counseling never took place and there was no

progressive discipline imposed. Id. On May 6, 2020, Plaintiff filed an administrative

appeal challenging the Responses to JHC Grievances, which remains pending although the

deadline for DCPS to respond has long since passed. Id. ¶¶ 86-88.

                                           ARGUMENT
I.     The Court should dismiss all claims against the District.

       A.      Plaintiff does not have Article III standing to bring this lawsuit.

       Counts I - II of the Amended Complaint seek to hold the District liable for violating

JHC’s First Amendment rights to free speech and Fifth Amendment due process, but he has

not set forth an injury in fact, thus he does not have Article III standing to sue.

       Article III of the U.S. Constitution sets forth a threshold requirement for any party

that seeks to invoke the power of federal courts. A plaintiff bringing a case in federal court

“must allege an actual case or controversy” by claiming “some threatened or actual injury

resulting from the putatively illegal action before a federal court may assume jurisdiction.”

O’Shea v. Littleton, 414 U.S. 488, 493 (1974) (citing Flast v. Cohen, 392 U.S. 83, 94-101

(1968); Jenkins v. McKeithen, 395 U.S. 411, 421-425 (1969) (opinion of Marshall, J.); and

quoting Linda R.S. v. Richard D., 410 U.S. 614, 617 (1973)). For the plaintiff to satisfy this

standard, he must have “a ‘personal stake in the outcome’ such as to ‘assure that concrete

adverseness which sharpens the presentation of issues upon which the court so largely

depends for illumination of difficult constitutional questions.’” O’Shea, 414 U.S. at 494

                                                  8
         Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 9 of 17




(quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). “This means that, throughout the

litigation, the plaintiff ‘must have suffered, or be threatened with, an actual injury traceable

to the defendant and likely to be redressed by a favorable judicial decision.’” Spencer v.

Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477

(1990)). An injury in fact is one that is both “(a) concrete and particularized . . . and (b)

actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504

U.S. 555, 560–561 (1992).

       Here, JHC has not articulated an actual injury that was caused by the District’s conduct.

Notwithstanding CARE’s investigative protocols, which JHC faults, he was given an opportunity

to be heard and there are no allegations that JHC was questioned without parental consent.

       While JHC takes issue with CARE’s conclusion that its findings were “valid and

reliable,” it also found that the purported “racial slurs were not consistent or pervasive

enough to constitute a civil rights violation,” and that “DCPS will implement a progressive

discipline approach, if (JHC) does it again.” Am. Compl. ¶46. CARE recommended ten

hours of counseling for JHC but that counseling never took place and there was no

progressive discipline imposed.

       While JHC was heard but not expressly exonerated by CARE’s findings, he filed an

administrative appeal challenging CARE’s conclusions and the way Trogisch went about

questioning him. The appeal remains pending, Am. Compl. ¶¶ 86-87, which fortifies the

District’s position that JHC has not articulated a concrete injury in fact or a due process

violation.

       This case actually presents the flip side of Carey v. Piphus, 435 U.S. 247 (1978), in

which the Supreme Court held that procedural due process was “absolute” and that its denial



                                                  9
        Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 10 of 17




may occasion the award of nominal damages, in the absence of actual injury. 435 U.S. at

263. But unlike this case, the students in Carey were suspended from school without an

opportunity to be heard. JHC was not suspended, expelled, or refused admission to the high

school of his choice because of any actions taken by the District. Thus, the Court should

dismiss Counts I-II of the Amended Complaint.

        B.      JHC has failed to set forth a claim for municipal liability.

        Plaintiff is suing the District under 42 U.S.C. § 1983 for declaratory relief, Am. Compl.

¶1, but to hold the District liable under § 1983, a plaintiff must show that the District

implemented or executed a policy or custom that caused the deprivation of plaintiff’s

constitutional rights. Monell v. Dept. of Social Svcs, 436 U.S. 658, 690–91 (1978); Rogala v.

District of Columbia, 161 F.3d 44, 56 (D.C. Cir. 1998) (per curiam). Plaintiffs thus have the

burden of proving “(1) that they were deprived of constitutional rights, and (2) that the

deprivation was caused by a policy or custom of the District.” Brown v. District of Columbia,

514 F.3d 1279, 1283 (D.C. Cir. 2008). “A municipality cannot be held liable solely because it

employs a tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Monell, 436 U.S. at 691. Rather, “a local government may not be

sued under § 1983 for an injury inflicted solely by its employees or agents. Instead, it is when

execution of a government's policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury that the

government entity is responsible under § 1983.” Id. at 694.

        Here, JHC has not pled a constitutional violation or that the violation was caused by a

District policy or custom. Indeed, there is not one factual allegation even suggesting that the

District implemented a policy or practice that was the “driving force” behind the alleged



                                                   10
        Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 11 of 17




violation of JHC’s First or Fifth Amendment rights. See Grissom v. Dist. of Columbia, 853

F.Supp.2d 118, 123 (D.D.C.2012) (Aside conclusory allegations, the plaintiff's factual

contentions do not allege how such a practice by the District was the moving force behind the

alleged violation of his constitutional right to access the courts.). “Mere legal conclusions, cast

in the form of factual allegations, will not suffice to state a claim against the District; rather,

‘[p]laintiff must identify supporting facts, not simply restate the required elements. Poindexter v.

D.C. Dep't of Corr., 891 F. Supp. 2d 117, 123 (D.D.C. 2012).

        JHC has failed to plead the elements of a viable § 1983 claim, much less provide factual

allegations to show municipal liability. Thus, the Court should dismiss Counts I-II against the

District.

        C.      Defendants Trogisch and Eaves are entitled to qualified immunity.

       All but the “plainly incompetent or those who knowingly violate the law” are entitled to

qualified immunity. Malley v. Briggs, 475 U.S. 335, 341 (1986). “An official sued under § 1983

is entitled to qualified immunity unless it is shown that the official violated a statutory or

constitutional right that was clearly established at the time of the challenged conduct.” Plumhoff

v. Rickard, 572 U.S. 765, 770 (2014) (quotations and citation omitted). “Qualified immunity

balances two important interests—the need to hold public officials accountable when they exercise

power irresponsibly and the need to shield officials from harassment, distraction, and liability

when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

Whether Defendants Trogisch and Eaves are entitled to qualified immunity is a question of law to

be determined by the court before trial. Young v. Scales, 873 A. 2d 337, 341 (D.C. 2005) (citing

District of Columbia v. Jackson, 810 A.2d 388, 393-394 (D.C. 2002)). Qualified-immunity

arguments are especially appropriate early in the proceedings of a case. “Because qualified



                                                   11
        Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 12 of 17




immunity is an immunity from suit rather than a mere defense to liability[,] it is effectively lost if

a case is erroneously permitted to go to trial.” Pearson, 555 U.S. at 231. The Supreme Court has

“stressed the importance of resolving immunity questions at the earliest possible stage in

litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam) (internal quotations marks

omitted). Where the defendant seeks qualified immunity, the Court should make a ruling on that

issue early in the proceedings to avoid the costs and expenses of trial where the defense is

dispositive. Qualified immunity is “an entitlement not to stand trial or face the other burdens of

litigation.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

       JHC alleges he was questioned by Trogisch after waiting most of day in the principal’s

outer office. Am. Compl. ¶ 26. “Present were four administrators, Principal Trogisch, Assistant

Principal Eaves, Assistant Principal Shanna Young, and Ms. Stephanie Beer. Ms. Eaves typed

notes, and Ms. Young wrote onto a notepad. Defendants had read, and studied, the students’

accounts, which had been submitted by 8:30 a.m.” Am. Compl. ¶ 27.

       Before questioning began, Trogisch called JHC’s father and said that he would be

conducting two separate investigations, one into the conduct of defendant Ervin, and one into

J.H.C.'s conduct. Am. Compl. ¶ 27. There is no allegation that JHC’s father told Trogisch not to

question JHC unless he was present or participating by phone.

       At the first meeting Trogisch “read from an email that had been sent to him the previous

evening by the parent of one of J.H.C.'s classmates . . . [That student reported] that J.H.C. says

[the N word] all the time, says that slavery is the best thing that ever happened to this country,

that it should be brought back, and says his black classmates look like monkeys.” Am. Compl. ¶

29. When Plaintiff asked if Trogisch had corroboration, he said, “Not yet.” Id. So Plaintiff was

on notice of the scope of JHC’s interview questions.



                                                 12
        Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 13 of 17




            Neither Trogisch nor Eaves were on notice that questioning or typing notes about the

   serious allegations made against JHC, particularly when they had parental consent to do so,

   violated any clearly established right under the First and Fifth Amendments. The “scope of

immunity afforded local school officials is extremely broad.” Pollnow v. Glennon, 757 F.2d 496,

500 (2d Cir.1985). The doctrine provides a government official with greater protection than the

defense that no constitutional violation occurred. Gooden v. Howard County, 917 F.2d 1355,

1360–61 (4th Cir.1990), rev'd on other grounds, 954 F.2d 960 (4th Cir.1982) (en banc). The

defense is available even to a defendant who violates the constitutional rights of another, unless

it is established that the official's conduct was “unreasonable under the applicable standard.”

Davis v. Scherer, 468 U.S. 183, 190 (1984). Officials do not lose this qualified immunity merely

because their conduct violates some statutory or administrative rule. Id. at 194.

       JHC was given an opportunity to be heard about the allegations against him that

Defendants Trogisch and Eaves reasonably believed should be investigated. They could not, on

the facts alleged here, knowingly violate JHC’s constitutional rights under the First and Fifth

Amendments. There are no allegations of coercion in the first meeting for which they had

parental consent and Plaintiff participated by telephone at his son’s two subsequent hearings.

Thus, Defendants Trogisch and Eaves are entitled to qualified immunity.

       D.       There are no allegations to support a claim for civil conspiracy.

       Plaintiff’s allegations of civil conspiracy against all three named Defendants are equally

infirm. To establish a prima facie case of civil conspiracy, Plaintiff must show (1) an agreement

between two or more persons (2) to participate in an unlawful act, and (3) an injury caused by an

unlawful overt act performed by one of the parties to the agreement pursuant to, and in

furtherance of, the common scheme. Griva v. Davison, 637 A.2d 830, 848 (D.C.1994).



                                                13
        Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 14 of 17




        Plaintiff here alleges that “While [] currently unable to specify what role defendant Ervin

played in this conspiracy, given the sequence of events, plaintiff avers, upon information and

belief, that all individual defendants played a role in the false allegations of racial animus that

suddenly emerged on the very day that the whistleblowers submitted testimony regarding

defendant Ervin's misconduct.” Am. Compl. ¶ 110. Four of the six allegations of racial slurs and

comments were submitted by the parent of a fellow student. Am. Compl. ¶ 29.

       Thus, Plaintiff is asking the Court to infer that this parent and child also played a part in

the conspiracy. The inferences Plaintiff seeks are based on surmise and conclusory statements

that Defendants Trogisch, Eaves, and Ervin engaged in a conspiracy against JHC without any

specific facts to support these assertions, and which fail to allege any facts but the most

circumstantial that there must have been an agreement between or among the Defendants and

unknown persons to commit an unlawful act against JHC. Thus, Count III of the Amendment

Complaint should be dismissed.

II.    Plaintiff’s request for injunctive relief should be dismissed as a matter law.

      Plaintiff seeks a Declaratory Judgment, or Findings of Fact and Conclusions of Law,

determining which of DCPS's Findings of Fact are void for vagueness. The allegations in the

Amended Complaint do not lend themselves to relief sought against the District. The void-for-

vagueness doctrine generally holds that criminal statutes must be sufficiently specific that they

provide “fair warning” of the conduct that is proscribed. See United States v. Lanier, 520 U.S.

259, 266 (1997) (emphasis added). The Fifth Amendment's guarantee of due process “bars

enforcement of ‘a statute which either forbids or requires the doing of an act in terms so vague

that men of common intelligence must necessarily guess at its meaning and differ as to its

application.’ ” Id. at 266, (quoting Connally v. Gen. Constr. Co., 269 U.S. 385, 391 (1926)).


                                                  14
        Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 15 of 17




Although the District’s research was not extensive, it was unable to find case law holding that

the void-for-vagueness doctrine can be applied to administrative findings of the nature

described in the Amended Complaint. It appears that this doctrine applies only in the context of

a statute or regulation that implicates constitutional rights. Accordingly, the Court should

dismiss Count IV of the Amended Complaint.

                                      CONCLUSION

       For these reasons, the Court should dismiss the Amended Complaint in its entirety.


                                              Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              CHAD COPELAND
                                              Deputy Attorney General
                                              Civil Litigation Division


                                              /s/ Michael Addo
                                              MICHAEL ADDO [1008971]
                                              Chief, Civil Litigation Division Section IV

                                              /s/Martha J. Mullen
                                              MARTHA J. MULLEN [419036]
                                              Senior Assistant Attorney General
                                              (202) 248-4385
                                              martha.mullen@dc.gov

                                              /s/Akua D. Coppock
                                              AKUA D. COPPOCK [1032665]
                                              Assistant Attorney General
                                              Office of the Attorney General
                                              400 Sixth Street, NW
                                              Washington, D.C. 20001
                                              Direct: (202) 724-6522
                                              Fax: (202) 730-1888
                                              Email: akua.coppock@dc.gov

                                              Counsel for the District of Columbia Defendants

                                                15
Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 16 of 17




                              16
       Case 1:20-cv-01761-CRC Document 19 Filed 11/10/20 Page 17 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                             )
JHC                                          )
By his father and next friend:               )
JOHN HARRISON CLARKE,                        )
                                             )
               Plaintiff,                    )
       v.                                    )    Civil Action No. 20-cv-01761(CRC)
                                             )
DISTRICT OF COLUMBIA, et al.                 )
                                             )
               Defendants.                   )
______________________________________       )

                                               ORDER

       Before the Court is the District of Columbia’s and the individual Defendants’

Motion to Dismiss the Amended Complaint. Upon consideration of the points and authorities

therein, any Opposition thereto, and the entire record, it is HEREBY ORDERED that the Motion

to Dismiss be GRANTED on this _______ day of _______2020.



                                                   /s/______________________________
                                                   CHRISTOPHER R. COOPER, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              17
